Citation Nr: 1214853	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In April 2010, the Veteran was afforded a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  The case was remanded in June 2010 and July 2011 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Right ear hearing loss was not affirmatively shown to have been present during service or within one year following separation from service; the current right ear hearing loss disability, first diagnosed after service, is not shown to be related to a disease, injury, or event of service origin, or a service-connected disability.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he suffers from right ear hearing loss caused by acoustic trauma while serving as a heavy weapons specialist and gunner during active duty. The Veteran testified at his April 2010 hearing that he worked with "106 rifles" and M-1 and M-2 carbines while stationed at Fort Knox, Kentucky, and that he continued to have frequent exposure to heavy weapons fire on the training range for the remainder of his military service.  

The Veteran's service personnel records show that his military occupational specialty was heavy weapons infantryman, which is consistent with his account of routine exposure to weapons fire.  Thus, the Board finds that the Veteran was likely exposed to acoustic trauma in service. 

The Veteran's service medical records show that on his November 1958 enlistment examination, he did not complain of any hearing problems and scored 15/15, bilaterally, on whisper voice tests, which was considered normal.  Audiological testing was not performed.  Subsequent service medical records are negative for any complaints or clinical findings of hearing problems.  On his February 1961 separation examination, the Veteran reported a history of dizziness and audiological testing revealed hearing loss that was bilateral in nature but worse in the left ear.  At that time, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 20, 10, 15, and 30.

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.  

Post-service VA medical records show that the Veteran was seen for an initial audiological evaluation in April 2002.  The Veteran complained of gradual bilateral sensorineural hearing loss ongoing for several years.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 25, 35, 50, and 70.  The Veteran's speech recognition was 96 percent in right ear.  The Veteran was fitted with hearing aids in June 2002.  At that time, he complained of hearing loss that had persisted for many years and had progressively gotten worse.  He noted that his hearing problems were bilateral, but worse in his left ear.  The Veteran denied any history of tinnitus, otalgia, aural fullness, or vertigo.  Additionally, he stated that while he had a history of aural drainage, he had not experienced this problem during the past three years.  The Veteran denied any significant post-service occupational noise exposure or head trauma.  However, he acknowledged that he hunted recreationally as a left-handed shooter and that his brother also had hearing loss.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 25, 35, 50, and 70.  The Veteran's speech recognition was 96 percent in right ear.  It was noted that at the time, he had an infection manifested by drainage in his left ear, for which he was prescribed drops. 

The Veteran was afforded a VA audiological examination in April 2006 in which he complained of progressively worsening hearing loss.  The Veteran reported a history of acoustic trauma in the Army and denied any significant post-service occupational noise exposure.  Additionally, the Veteran acknowledged some recreational noise exposure from hunting, but indicated that he had not engaged in that activity for 10 years.  He reported a history of ear infections and added that a physician had told him several years earlier than his left tympanic membrane was perforated.  The Veteran denied any history of otalgia, otologic surgery, or use of ototoxic medications.  He also denied any familial history of hearing loss, notwithstanding his prior statement that his brother shared this disability.  

On otoscopic examination, the Veteran was found to have clear ear canals and intact tympanic membranes in the right ear and excessive nonoccluding cerumen deep in the canal of the left ear.  Audiometric testing of the right ear revealed normal hearing at low frequencies and mild sloping to essentially moderately-severe sensorineural hearing loss in the mid to high frequencies.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 35, 50, 60, and 75.  The Veteran's speech recognition scores were noted to be excellent in right ear.  Tympanometry revealed normal middle-ear mobility and pressure in both ears.  Based on the results of the examination, the VA examiner diagnosed the Veteran with mild to severe high-frequency sensorineural hearing loss in the right ear and mild sloping to profound mixed hearing loss in the left ear.  Then, after reviewing the pertinent clinical evidence in the claims folder, in particular the February 1961 separation examination showing disabling hearing loss in the left ear, the VA examiner opined that the Veteran's left ear hearing loss had begun in service.  However, the VA examiner determined that, because the Veteran had not exhibited disabling hearing loss in his right ear at the time of his separation from service, his current right ear hearing loss was less likely than not related to his active duty. 

On VA audiological examination in August 2010, the Veteran reported a history of acoustic trauma in the Army.  The examiner noted noise exposure in service from artillery fire.  The examiner noted that the Veteran's right ear hearing was normal upon discharge from service in February 1961.  The Veteran stated that after service, he worked in construction for a brief period of time before he became a barber.  On examination, audiometric testing revealed bilateral hearing loss.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 45, 65, 70, and 80.  The Veteran's speech recognition was 84 percent in right ear.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear, and opined that the Veteran's right ear hearing loss was less likely as not caused or aggravated by, or the result of military service.  The examiner based that opinion on the fact the on separation from service, the Veteran's right ear hearing tested normal. 

The Veteran underwent a VA audiological examination in August 2011.  The Veteran reported in-service acoustic trauma from small arms fire, heavy weapons fire, artillery, AFV's, aircraft noise, and explosions.  He also reported occupational noise exposure from 10 years of construction work, and recreational noise exposure from chain saws and hunting for over 20 years.  The Veteran denied a family history of hearing loss or a history of head trauma.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 55, 65, 75, 80, and 90.  The Veteran's speech recognition scores were 92 and 80 percent.  The examiner diagnosed moderately severe to profound sensorineural hearing loss of the right ear.  Following a review of the claims file, to include the service medical records, and an examination of the Veteran, the examiner opined that the Veteran's right ear hearing loss was less likely than not related to his military service.  The examiner opined that the Veteran's hearing loss in the right ear was less likely as not caused or aggravated by the service-connected left ear hearing loss and tinnitus.  The examiner based the opinion on a review of the Veteran's claims file.  The examiner explained that an initial service separation examination in February 21, 1961, revealed mild hearing loss in the right ear and moderately severe high frequency hearing loss in the left ear, which resulted in an H-2 profile.  However, a second audiogram on February 24, 1961, revealed normal hearing in the right ear and mild high frequency hearing loss in the left ear.  Additionally, in a subsequent statement in March 1961, the Veteran certified that there was no change in his physical condition since his last final type examination.  

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the evidence shows that the Veteran currently has diagnosis of right ear hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2011).  Having determined that the Veteran was exposed to acoustic trauma in service and that he currently has diagnosis of right ear hearing loss for VA disability purposes, the remaining question before the Board is whether there is nexus between the currently diagnosed right ear hearing loss and his service, or a service-connected disability, to include left ear hearing loss and tinnitus.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran attributes his right ear hearing loss to in-service excessive noise exposure, it does not necessarily follow that there is a relationship between his current right ear hearing loss and service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post-service evidence of record, is of more probative and persuasive value that the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service medical records fail to show a chronic right ear hearing loss disability, and on separation examination in February 1961, audiological testing revealed normal hearing for the right ear for VA purposes.  38 C.F.R. § 3.385 (2011).  The evidence contemporaneous with service does not show that a right ear hearing loss disability was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for right ear hearing loss within one year of the Veteran's separation from service.  Thus the Board finds that chronicity of right ear hearing loss in service is not established in this case.  38 C.F.R. § 3.303(b) (2011).

To the extent that the Veteran claims continuity of symptomatology of decreased right ear hearing after the in-service excessive noise exposure and after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, VA treatment records initially document right ear hearing loss in 2002.  As the initial documentation of right ear hearing loss of the sensorineural type is well beyond the one-year presumptive period for manifestation of hearing loss as a chronic disease, the Board finds that service connection cannot be established for right ear hearing loss on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Additionally, in view of the lengthy period without evidence of treatment of right ear hearing loss, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In relation to treatment for hearing loss, VA treatment notes in 2002 show that the Veteran complained of hearing loss that had persisted for many years and had progressively gotten worse.  While initially the Veteran denied any significant post-service occupational noise exposure, in subsequent statements the Veteran reported occupational noise exposure from 10 years of construction work, and recreational noise exposure from chain saws and hunting for over 20 years.  While in 2002 the Veteran reported that his brother also had hearing loss, he subsequently denied a family history of hearing loss.  

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they are internally inconsistent.  While the Veteran may have experienced right ear hearing problems in service, his assertion that he developed right ear hearing loss for VA purposes in service is inconsistent with the evidence of record, to include the service and post-service medical records, which do not show treatment or clinical findings pertaining to hearing loss of the right ear until 2002.  To the extent that the Veteran offers a credible assertion of continuity of symptomatology, that is outweighed by the lack of any objective or medical evidence to support that contention.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

As for service connection based on the initial diagnosis after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2011).

On the question of medical causation or  medical evidence of an association or link between a right ear hearing loss disability, first noted after service, and service or a service-connected disability, to include left ear hearing loss and tinnitus, VA obtained a medical opinions, which considered the Veteran's contentions and the service medical records.  The medical opinions did not associate the Veteran's right ear hearing loss to service or a service-connected disability.  Significantly, on VA audiological examination in August 2011, the examiner diagnosed moderately severe to profound sensorineural hearing loss of the right ear, and opined that the Veteran's right ear hearing loss was less likely than not related to his military service.  The examiner further opined that the Veteran's hearing loss in the right ear was less likely as not caused or aggravated by the service-connected left ear hearing loss and tinnitus.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record, to include the service medical records and separation examination report, and the post-service VA treatment records.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service, and discussed the Veteran's report of onset of symptoms of hearing problems in service.  The examiner explained that while an initial service separation examination in February 21, 1961, revealed mild hearing loss in the right ear, a second audiogram on February 24, 1961, revealed normal hearing in the right ear.  Additionally, in a subsequent statement in March 1961, the Veteran certified that there was no change in his physical condition since his last final type examination.  Thus, a rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

Similarly, the VA examiner in April 2006, opined that the Veteran's right ear hearing loss was less likely than not related to his active duty because audiological testing of the right ear was normal on separation from service.  Consistent with that finding, a VA examiner in August 2010 opined that the Veteran's right ear hearing loss was less likely as not caused or aggravated by, or the result of military service.  The examiner based his opinion on the fact the on separation from service, the Veteran's right ear hearing tested normal.  The Board finds that the medical opinions of the August 2011, April 2006, and August 2010, VA audiologists are competent due to the education and training received as audiologists.  That competent medical evidence is uncontroverted by any contrary competent medical opinion and opposes, rather than supports, the claim.  

In balancing the lay opinion of the Veteran against the medical opinion of the VA audiologists, the Board finds that the lay opinion is less probative.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between the currently diagnosed right ear hearing loss disability, first diagnosed after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have.  The Board finds that the opinions of the VA audiologists, who have the specialized education and training, are more probative and persuasive.  Therefore, the Board finds that the opinions of the VA audiologists outweigh the lay opinion of the Veteran.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ear hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


